Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
Claims 1-4 are currently pending in this case and have been examined and addressed below.  This communication is a Non-Final Rejection in response to the Claims filed on 01/24/2018.	
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 07/28/2015. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/24/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: The abstract is in excess of 150 words.  Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should 
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “ID” which is an abbreviation.  The first occurrence of all acronyms or abbreviations should be written out for clarity, whether or not they may be considered well known.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a facility-specific user ID managing unit that manages IDs, a facility-specific document category managing unit that manages document categories, a facility-specific document-category-specific document recording unit that records, a 
an inter-tree-form-layout-representation-pair-object operating unit that sets an association in Claim 2; and
an access right management table synchronizing unit that synchronizes in Claims 3 and 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “a facility-specific user ID managing unit that manages IDs, a facility-specific document category managing unit that manages document categories, a facility-specific document-category-specific document recording unit that records, a facility-specific document-category-specific access right managing unit that manages, a staff login authenticating unit that authenticates, a tree-form-layout representation-pair association setting unit that associates” in Claim 1; “an inter-tree-form-layout-representation-pair-object operating unit that sets an association” in Claim 2; and “an access right management table synchronizing unit that synchronizes” in Claims 3 and 4 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not provide any description of the structure for the units beyond saying that units can be mounted in a server in a facility, gathered in a central server, or a cloud service used (Specification [0032]).  This does not provide sufficient structure for any of the units above such that one of ordinary skill would understand what the structure for performing the acts is.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim limitations “a facility-specific user ID managing unit that manages IDs, a facility-specific document category managing unit that manages document categories, a facility-specific document-category-specific document recording unit that records, a facility-specific document-category-specific access right managing unit that manages, a staff login authenticating unit that authenticates, a tree-form-layout representation-pair association setting unit that associates” in Claim 1; “an inter-tree-form-layout-representation-pair-object operating unit that sets an association” in Claim 2; and “an access right management table synchronizing unit that synchronizes” in Claims 3 and 4 recite a unit for executing the function of the limitation.  However, there is not sufficient description in the specification to describe a unit and the structure provided for the unit.  The specification does not provide any description of the structure for the units beyond saying that units can be mounted in a server in a facility, gathered in a central server, or a cloud service used (Specification [0032]).  This does not provide sufficient description or disclosure for any of the units of the claims.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 1 is directed to a system comprising units (apparatus). However the claim does not define any structural elements of the apparatus. The specification does not limit the interpretation of claim limitations "unit" and hence can be interpreted as computer programs. Since a computer program is merely a set of instructions capable of being executed by a computer, the computer program itself is not a process or physical structural elements of the apparatus and the examiner therefore will treat a claim for a computer program, without the non-transitory computer-readable medium needed to realize the computer program’s functionality, as non-statutory functional descriptive material. Claims 2-4 are dependent on Claim 1. As dependent claims inherit the insufficiencies of the claims they depend on and do not remedy the deficiencies of the claims they depend on, they are also rejected.
Claims 1-4 are additionally and separately rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite generating a patient care plan based on personal and medical information and historical plans of the patient. 

As per Claim 1, the limitations of manage IDs of facility users at each facility, manage document categories, record document data for each document category, manage access rights of staff for each document category, authenticate access rights of staff, as drafted, are steps executed by a system that, under its broadest reasonable interpretation, covers managing relationships or behavior of people but for the recitation of generic computer components.  That is, other than reciting the various units of the system, nothing in the claim elements precludes the step from being a function which is management of relationships or behavior of people.  Similarly, the limitations of representing data, associating displayed data, and managing access rights, as drafted, under its broadest reasonable interpretation, covers managing relationships or personal behavior which is a method of organizing human activity. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people including teaching and following rules or instructions, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Behavior” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements and combination of additional elements do not impose meaningful limits on the judicial exception. In particular, the claims only recite the additional elements – a facility-specific user ID managing unit, a facility-specific document category managing unit, a 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the units of the system to perform the steps of the claims amounts to no more than mere instructions to apply the exception using a generic computer component.  The units are claimed at a high-level of generality, and no structure is described to support the units, where they are merely described as being mounted in a server in a facility (Specification [0032]) or connected by a communication line such as the Internet to be gathered in a central server, where the server can be physical or virtual ([0032]).  Units being housed on a server are general purpose computing components in the field of data management.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claims are not patent eligible.

The dependent claims do not include any additional elements that have not been previously addressed in the independent claims.  The dependent claims include additional units including an inter-tree-form-layout-representation-pair object operating unit and access right management table synchronizing unit which, similar to the independent claim, are recited at a high level of generality such that they amount to mere instructions to apply the exception.  Claim 2 also includes using drag-and-drop operation between objects in a layout representation.  Examiner takes official notice that it is well-understood, routine and conventional to use drag-and-drop operation between two objects in a user interface.  Additionally, the specification describes that the drag and drop operation which sets an association can also be accomplished by well-understood, routine and conventional computer operations such as using a function key, pull-down menu, or the like (Specification [0046]). Therefore, the additional elements do not provide an inventive concept by reciting significantly more than the abstract idea.  Therefore, when taken individually or as an ordered combination, 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Karimzadeh et al. (US 2007/0006322 A1), hereinafter referred to as Karimzadeh, in view of eClinicalWorks (System 10.41OBI/CST.COLLABORATECOM2009. B377), hereinafter referred to as Schulte, in view of Yang (US 2006/0218394 A1), hereinafter referred to as Yang.
As per Claim 1, Karimzadeh discloses an integrated multi-facility document management system comprising:
a facility-specific user ID managing unit that manages IDs of a group of users at each particular group among a plurality of groups ([0045] user identification authentication module, [0054] user ID for each user of the system determined by system to identify user is a member of a particular group within the system, where the group is the facility, [0074] user ID used to manage/determine access rights of the individual); 
a facility-specific document category managing unit that manages document categories being used at facilities (see Fig. 6/[0083] where patient visit record has different access permissions from physician information file); 
a facility-specific document-category-specific document recording unit that records document data for each document category ([0045] data structuring module for creating data records for application data); 
a facility-specific document-category-specific access right managing unit that manages access rights of staff for each document category at each facility (see Fig. 6/[0083] groups of members are given different access rights based on document type); and 
[0045] user identification authentication module, [0053] user identification module for identifying user and determining level of access associated with user requesting access),
However, Karimzadeh may not explicitly disclose the following which is taught by eClinicalWorks: managing unit that manages facility users at each group of users where the group is a particular facility among a plurality of facilities (Pg. 17 determining providers/staff that have access to records of certain patients, where access is determined by selecting a group of users or attribute, Pg. 24-25 Facility-Based Security access to documents for each physician is designated for each facility based on the facility where each physician works by use of facility based security settings tab),
record document data for each document category at each facility (Pg. 28 configure the items, i.e. document data, to display for each progress note category, filtered by facility, see configure categories window display drop down for selecting facility),
managing unit that manages access rights of staff for each document at each facility (Pg. 24-25 Facility-Based Security access to documents for each physician is designated for each facility based on the facility where each physician works by use of facility based security settings tab, Pg. 28 configure access rights for documents based on facility, document type and user/role).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of managing access rights for users at each facility to view documents from eClinicalWorks with the known system of managing access rights of physicians and staff to work on or view documents from Karimzadeh in order to 
However, Karimzadeh and eClinicalWorks may not explicitly disclose the following which is taught by Schulte:
wherein the facility-specific document-category-specific access right managing unit includes:  a unit in which document categories for each facility are laid out and represented in a tree form (Pg. 5 Col. 1 G. Inherited Rights access rights displayed in a tree structure); and a tree-form- layout-representation-pair association setting unit that associates a tree-form layout representation pair of the document category tree-form layout representation and the staff tree-form layout representation with each other (see Fig. 3 tree structure for document category with the staff access rights), 
the integrated multi-facility document management system further comprising an access right managing unit using the tree-form layout representation, the access right managing unit enabling visible and efficient management of access rights for each document category at each facility by causing access right attributes to be inherited from a root of the tree-form layout representation pair in a branch direction(pg. 5 Col. 1 Inherited rights discloses the tree structure indicates access rights are passed from the higher instance to the junior instance by the tree structure as an inheritance of rights; pg. 6 Col. 1-2 Right Management Function: right functions propagate inherited rights from the object, root, down to the bottom, branches).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of using a tree layout format to manage access rights for groups of users from Schulte with the known system of managing access rights 
However, Karimzadeh, eClinicalWorks and Schulte may not explicitly disclose the following which is taught by Yang: a staff tree-form layout representation unit in which staff members are laid out and represented in a tree form for each organization (see Fig. 4D, [0056] user and department tree structure and privileges).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of using a tree layout format to organize staff in an organization from Yang with the known system of managing access rights of physicians and staff to work on or view documents from Karimzadeh, eClinicalWorks and Schulte in order to keep the operation of organizations and sharing information smoothly (Yang [0006]).
As per Claim 3, Karimzadeh, eClinicalWorks, Schulte and Yang discloses the limitations of Claim 1.  Karimzadeh also teaches wherein the access right managing unit includes an access right management table with contents of access right management of at least one of a staff- specific facility-specific document-category-specific access right management table and a facility-specific document-category-specific staff-specific access right management table (see Fig. 2-4 which consist of a list of access rights in table format for access rights to documents based on group specific identification, i.e. staff or facility, [0064] table provides a hierarchical tree structure of ownership/access to a document or data item, i.e. category of document, [0068] where the hierarchical structure is assigned to each data record automatically using a module according to identity and group membership, i.e. staff and facility access to document category, also see [0069-0070]).
However, Karimzadeh, eClinicalWorks may not explicitly disclose the following which is taught by Schulte: the access right managing unit using the tree-form layout representation includes an access right management table synchronizing unit that synchronizes contents of access right management using the tree-form layout representation, for which association between the tree-form layout representation pair has been set (Page 7, Col. 1, C. Basic Structures for Propagation: propagation (synchronization) of the objects in the tree is run using a basic algorithm which gets information through identification of the access rights, where a list of rights is used to determine object rights and fulfill the rules).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of using a tree layout format to manage access rights for groups of users from Schulte with the known system of managing access rights of physicians and staff to work on or view documents from Karimzadeh and eClinicalWorks in order to create coherent and intuitive rules to reduce the administrative complexity of managing user access rights and prevent mistakes (Schulte Pg. 1 Abstract).

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Karimzadeh (US 2007/0006322 A1), in view of eClinicalWorks (System Administration Guide, November 2014, v10, p. 15-295), in view of Schulte (Jonas Schulte, et al., Enhanced Security Management for Flexible and Dynamic Cooperative Environments, 2009, 10.41OBI/CST.COLLABORATECOM2009. B377), in view of Yang (US 2006/0218394 A1), in view of Sweat et al. (US 7,062,532 B1), hereinafter referred to as Sweat.
As per Claim 2, Karimzadeh, eClinicalWorks, Schulte and Yang discloses the limitations of Claim 1.  The combined references may not disclose the following which is taught by Sweat: Col. 5:5-23 use of drag and drop functionality to move items to a group in a tree structure where the items then inherit the access rights based on the associations in the tree structure).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of drag and drop functionality to set associations in a tree layout from Sweat with the known system of using a tree structure for access rights for a user from the combined references in order to easily organize, set access permissions, and access architectural drawings, information, plans, documents, and files (Sweat Col. 1:31-38).
Claim 4, Karimzadeh, eClinicalWorks, Schulte, Yang and Sweat discloses the limitations of Claim 2.  Karimzadeh also teaches wherein the access right managing unit includes an access right management table with contents of access right management of at least one of a staff- specific facility-specific document-category-specific access right management table and a facility-specific document-category-specific staff-specific access right management table (see Fig. 2-4 which consist of a list of access rights in table format for access rights to documents based on group specific identification, i.e. staff or facility, [0064] table provides a hierarchical tree structure of ownership/access to a document or data item, i.e. category of document, [0068] where the hierarchical structure is assigned to each data record automatically using a module according to identity and group membership, i.e. staff and facility access to document category, also see [0069-0070]).
However, Karimzadeh, eClinicalWorks may not explicitly disclose the following which is taught by Schulte: the access right managing unit using the tree-form layout representation includes an access right management table synchronizing unit that synchronizes contents of access right management using the tree-form layout representation, for which association between the tree-form layout representation pair has been set (Page 7, Col. 1, C. Basic Structures for Propagation: propagation (synchronization) of the objects in the tree is run using a basic algorithm which gets information through identification of the access rights, where a list of rights is used to determine object rights and fulfill the rules).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of using a tree layout format to manage access rights for groups of users from Schulte with the known system of managing access rights of physicians and staff to work on or view documents from Karimzadeh and eClinicalWorks in order to create coherent and intuitive rules to reduce the administrative complexity of managing user access rights and prevent mistakes (Schulte Pg. 1 Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369.  The examiner can normally be reached on Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/EVANGELINE BARR/Primary Examiner, Art Unit 3626